     Case 4:20-cv-00102-TKW-MAF Document 17 Filed 09/29/20 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

MARTINEZ ORLANDO PEREZ,

      Plaintiff,

v.                                                Case No. 4:20cv102-TKW-MAF
SERGEANT TOMPKINS, et al.,

      Defendants.
                                           /

                                     ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 12). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that this case should be dismissed for failure to state a claim upon

which relief can be granted. Accordingly, it is

      ORDERED that:

      1.    The magistrate judge’s Report and Recommendation is adopted and

            incorporated by reference in this Order.

      2.    This case is DISMISSED pursuant to 28 U.S.C. §1915(e)(2)(B)(ii),

            and the Clerk shall close the file.
Case 4:20-cv-00102-TKW-MAF Document 17 Filed 09/29/20 Page 2 of 2




DONE and ORDERED this 29th day of September, 2020.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE




                               2
